Citation Nr: 0432244	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to October 3, 
2001, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1958 to May 1963, and from December 1964 to September 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Phoenix 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD, rated 30 percent, 
effective October 3, 2001.  In the same decision, the RO also 
granted service connection for bilateral hearing loss and 
tinnitus, rated noncompensable and 10 percent, respectively; 
and denied service connection for hepatitis C.  In his notice 
of disagreement with the decision, the veteran expressly 
limited his appeal to the issues of entitlement to a rating 
in excess of 30 percent for PTSD, and entitlement to an 
effective date prior to October 3, 2001, for the grant of 
service connection for PTSD.  Accordingly, these are the only 
issues before the Board.  In lieu of a formal personal 
hearing before a Decision Review Officer (DRO) he requested 
in March 2003, he appeared for an informal conference before 
a DRO in June 2003.  A summary of the conference, including 
agreed upon actions, is of record.  In December 2004, the 
Board granted the veteran's motion to advance his appeal on 
the Board's docket.  


FINDINGS OF FACT

1.  Throughout the appellate period, the veteran's PTSD has 
been manifested by nightmares and some difficulty sleeping, 
some increased startle response, some social detachment and 
avoidance, and periods of anger and/or irritability; 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; and 
disturbances of motivation and mood are not shown.  

2.  The veteran's initial claim of service connection for 
PTSD was received by the RO on October 3, 2001; this was more 
than a year after his September 1968 separation from active 
duty, and the RO granted service connection for PTSD 
effective from the date the claim was received.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2004).  

2.  An effective date prior to October 3, 2001, for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was properly 
(See VAOPGCPREC 8-2003 (Dec. 2003)) provided VCAA notice on 
the "downstream" issue of the effective date for an award 
of service connection by July 2003 correspondence.  He was 
notified (in the May 2002 decision, in a March 2003 statement 
of the case (SOC), and during the June 2003 DRO conference) 
of everything required, and has had ample opportunity to 
respond or supplement the record.  The case was reviewed de 
novo subsequent to the notice.  

Regarding content of notice, the May 2002 decision, the SOC, 
and a supplemental SOC issued in January 2004 informed the 
veteran of what the evidence showed, and the SOC informed him 
of the controlling law and regulations.  The July 2003 
correspondence and the SOC specifically advised him of what 
the evidence must show to establish entitlement to an 
increased rating for PTSD; and to an effective date earlier 
than October 3, 2001, for the grant of service-connection, 
and what information or evidence VA needed from him.  
Everything submitted to date has been accepted for the record 
and considered.  The summary of the June 2003 DRO conference 
indicates that the veteran was advised to submit any 
pertinent records, and he was informed that he would be 
scheduled for VA examination for the issue of an increased 
evaluation for PTSD.  

A de novo of the claims has been performed (see January 2004 
SSOC).  VA has obtained all records it could obtain, and 
arranged for examination of the veteran.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Notably also, given the nature of the matter 
at hand regarding entitlement to an effective date for the 
grant of service connection for PTSD, that disposition will 
rest essentially on what is already of record.  Hence, the 
Board finds it proper to proceed with appellate review.  It 
is not prejudicial to the veteran for the Board to do so.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran maintains that his service-connected 
PTSD produces greater impairment than is reflected by the 
currently assigned 30 percent rating.  In regard to his claim 
for an earlier effective date for service connection for 
PTSD, the veteran asserts, "I originally established a claim 
in the mid-1980s.  I had a diagnosis [of PTSD] as well as a 
verifiable stressor at that time."

The record reflects that the veteran initially filed an 
application for nonservice-connected disability pension 
benefits in November 1969.  The medical evidence indicates 
that he was involved in a postservice motor vehicle accident 
in October 1969, wherein he sustained left leg injuries that 
required amputation of his left leg above the knee.  The RO 
denied the claim for nonservice-connected pension benefits in 
April 1970.  The veteran filed subsequent applications for 
nonservice-connected disability pension benefits, the last of 
which was denied by the RO in May 1992.  

The veteran's first application seeking service connection 
for PTSD was received on October 3, 2001.  In the application 
he reported that since his return from two tours in Vietnam, 
he has had nightmares and difficulty sleeping.  He also 
easily became angry, irritated, and startled.  

VA and private medical records dated through January 1992, 
including a report of VA examination in January 1992, are 
negative for complaints, symptoms, or diagnosis of a 
psychiatric nature.  VA outpatient records dated from January 
1997 to September 2001 included numerous diagnostic test 
results, and show diagnoses of basal cell carcinoma, moderate 
to severe chronic hepatitis, and mild to moderate periportal 
fibrosis, stage 2.  The records are negative for complaints, 
symptoms, or diagnosis of a psychiatric nature.  

On VA examination in March 2002, the veteran reported that he 
was evaluated for a "stress condition" in the early 1980s, 
but did not receive any treatment at that time.  His chief 
complaint was a history of not expecting to have a future.  
He told the examiner that the most frequently remembered 
stressful event in service occurred in 1966 when his unit (a 
recon unit of five men) was overrun by the enemy, and his 
unit suffered three casualties.  He denied any history of 
mental health treatment while on active duty.  He stated that 
he never needed a lot of sleep; he waits until he is very 
tired to go to bed and then he generally sleeps for 
approximately three hours.  He reported intrusive thoughts 
approximately twice monthly.  The intrusive thoughts were 
triggered either by a specific stimulus in the environment, 
or by feeling especially depressed or under stress.  He 
denied flashbacks.  In relation to anger and irritability, 
the veteran stated that "[w]hen I lose control, it is severe 
- most of the time I am under control."  He reported that he 
does not get violent or physical when angered, but he becomes 
verbally abusive and may make verbal threats that he 
apologizes for later.  Regarding avoidance, he reported that 
he never talked about Vietnam unless someone asked him about 
it, and he became emotional whenever the topic was raised.  
At several points during the examination he became tearful 
when discussing his Vietnam experiences.  He did not complain 
of an exaggerated startle response, but he did report some 
hypervigilant behavior and avoidance of crowds.  He also 
described infrequent suicidal ideation, but "[t]he thought 
goes by," and he never took any actions on the thoughts.  
The veteran reported that he had one brother and two sisters, 
and he described his relationship with them as "close 
without needing daily contacts."  He had married twice, and 
both marriages ended in divorce.  He had two daughters with 
whom he had a good relationship.  He worked for an in-house 
security company for approximately two years.  His leisure 
activities included movies  and reading.  He estimated that 
he has four or five friends with whom he maintained contact 
and socialized.  

Examination revealed that the veteran's mood was "confused 
and depressed."  The examiner described the veteran's mood 
as euthymic, and his range of affect was broad.  He was 
alert, responsive, and cooperative.  His judgment was good 
and his insight was fair.  His immediate, recent, and remote 
memories were good.  He reported some blocking of Vietnam-
related stressor events.  He was oriented in all spheres.  
His speech was hesitant, and he became tearful whenever his 
experiences in Vietnam were discussed.  His thought process 
was abundant, and continuity of thought was goal-directed and 
relevant.  There was no current suicidal or homicidal 
ideation.  There were no delusions, ideas of reference, or 
feelings of unreality.   His abstractability and 
concentration were good.  The diagnosis was chronic PTSD, and 
the Global Assessment of Functioning (GAF) score was 60.  

Clinic reports from a Vet Center show treatment the veteran 
received for PTSD at that facility from September 2002 to 
April 2003.  A September 2002 assessment indicates that the 
veteran experienced PTSD symptoms such as depression, 
isolation , and anger.  He had recurrent recollections of 
combat missions and intrusive thought patterns, and displayed 
avoidance of feelings and thoughts when communicating his 
traumatic experiences.  He complained of short and long term 
memory loss related to both his current activities and his 
traumatic experiences in service.  The records indicate that 
he was married twice and both marriages ended in divorce.  He 
stated that he had a good relationship with his two married 
daughters, their families, and his grandchildren.  

On VA examination in September 2003, the veteran complained 
chiefly of "[a]n inability to plan ahead."  He told the 
examiner that his first postservice mental health treatment 
was at a Vet Center in Phoenix in the 1970s.  He reported 
that he read himself to sleep, but awoke in the middle of the 
night at the sound of any noise.  He had nightmares related 
to his Vietnam experiences approximately three to four times 
monthly, from which he woke feeling depressed.  He had 
intrusive thoughts related to his experiences in service 
three to four days weekly, which were followed by feeling of 
sadness.  He stated that he had three or four flashbacks 
during the prior year that were also followed by feelings of 
sadness.  The flashbacks occurred mostly when triggered by a 
stimulus reminders of Vietnam.  He admitted to some thoughts 
of suicide, but had never taken any action on the thoughts.  
He indicated that his anger and irritability were "most of 
the time under control."  When he did become irritated he 
expressed it verbally only, or he might smash some inanimate 
object.  He does not get physical with people.  He complained 
that his inability to plan ahead was frustrating and 
aggravating.  He was hypervigilant in crowded areas to the 
extent that he avoided crowds and large groups, but he was 
able to go to movies or restaurants.  He described loud 
noises as "bothersome," and he exhibited mild exaggerated 
startle response.  

It was noted that the veteran had a brother and two sisters, 
and had a very good relationship with the brother and one 
sister.  He had not been close to his other sister since his 
father died in 1985.  He remained living alone, but had a 
"significant other."  He maintained a good relationship 
with his two daughters.  He worked as a heavy equipment 
service/maintenance man during the prior year.  He worked 20 
to 25 hours weekly, and his boss was very tolerant of his 
work schedule.  He reported that typical daily activities 
included "stay[ing] busy with mechanical things."  He had a 
couple of friends with whom he enjoyed socializing.  

Examination revealed that that the veteran's immediate, 
recent, and remote memories were good.  He was alert, 
responsive, and cooperative, and he was oriented in all 
spheres.  Subjectively, he complained of "getting 
sidetracked easily."  His speech was normal for the most 
part, but it became emotional when he discussed his 
experiences in Vietnam.  Thought process production was 
spontaneous and abundant, and his continuity of thought was 
goal directed and relevant.  He demonstrated no suicidal or 
homicidal ideation, and he exhibited no delusions, ideas of 
reference, or feelings of unreality.  His ability to abstract 
and concentration were satisfactory.  His mood was anxious 
although his range of affect was broad.  His judgment was 
good, and his insight was fair.  The diagnosis was chronic 
PTSD.  A GAF score was 55 is shown, with a highest score of 
75 during the prior year.   

Numerous additional VA outpatient records, dated throughout 
the appellate period, reveal that the veteran has been 
treated for numerous health problems, including PTSD 
symptoms.  Clinical findings related to PTSD (which are few 
in number) are essentially identical to findings in the VA 
examination reports summarized above.

Legal Criteria and Analysis - Increased Ratings

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings", but has 
assigned the current 30 percent rating for the entire appeal 
period.  The Board finds that the signs and symptoms of the 
veteran's service-connected PTSD have never during the 
appellate period exceeded those in the schedular criteria for 
a 30 percent rating under Code 9411.  Hence, "staged 
ratings" are not for consideration.  

The record reflects that the veteran's PTSD is essentially 
manifested by nightmares and difficulty sleeping, some 
increased startle response, some social detachment and 
avoidance, and periods of anger and/or irritability.  VA 
examinations have not revealed occupational and social 
impairment with deficiencies in most areas due to PTSD 
symptoms listed in the schedular criteria for a 50 percent 
rating (outlined above).  There is no demonstrated flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Most significantly, 
the veteran is employed in a responsible position, he has a 
relationship with a "significant other," has social 
contacts with family (and at least some apparent social 
contact with friends), and periodically enjoys movies and 
dining out.  In short, the disability picture presented is 
not one consistent with the degree of severity needed to meet 
the schedular criteria for the next higher, 50 percent, 
rating for PTSD (and does not approximate those criteria).  
The preponderance of the evidence is against the claim, and 
it must be denied.

Service Connection - Earlier Effective Date

Essentially, the veteran contends that the effective date for 
the grant of service connection for PTSD should be sometime 
in the mid-1980s, as that is when (as he reported in a 
January 2003 written statement) he initially "had a 
diagnosis [of PTSD] as well as a verified stressor . . . ."  

As noted above, the RO granted service connection for PTSD in 
a May 2002 decision, rated 30 percent effective October 3, 
2001, the date on which the veteran's claim seeking such 
benefit was received.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service, in which case the effective date of the award is the 
day following separation from service.  38 C.F.R. § 
3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).

As was noted, the controlling law and regulation provide that 
the effective date of the grant of service connection (here 
for PTSD) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  In essence, the 
determination is based on timing, i.e., when the veteran 
filed the original claim for service connection for PTSD.  
The Board acknowledges the veteran's statements and 
contention at his DRO conference that his PTSD symptoms are 
shown by Vet Center medical records as early as the mid-
1980s.  However, his claim for service connection for PTSD 
was not received until October 2001.  There is nothing in the 
claims file which may be construed as an informal claim 
brought prior to October 3, 2001, i.e., no communication 
specifying that he seeks service connection for PTSD.  
Although the veteran alleged during the June 2003 DRO 
conference that he submitted what he believed to be a claim 
of service connection for PTSD through a former 
representative in the mid-1980s, there is nothing of record, 
either from a VA medical facility, a Vet Center, or the 
veteran himself indicating that he did, in fact, file an 
informal or formal claim of service connection for PTSD prior 
to October 3, 2001.  The RO has attempted, unsuccessfully, to 
obtain any records that might substantiate the veteran's 
claim that he was treated for PTSD symptoms in the mid-1980s.  

In summary, the record in this case clearly indicates that he 
first filed a claim seeking service connection for PTSD in 
October 2001 (the RO received the claim on October 3, 2001), 
and there is no provision in the law for making the award 
retroactive to the mid-1980s (a point in time when he alleges 
he received initial treatment for PTSD symptoms) as he seeks.  
There is no statutory or regulatory authority which would 
permit the Board to grant an earlier effective date in this 
case.  Thus, as a matter of law, the appeal seeking an 
earlier effective date for the grant of service connection 
for PTSD must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

A rating in excess of 30 percent for PTSD is denied.

An effective date prior to October 3, 2001, for the grant of 
service connection for PTSD is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



